DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-3, 5-7, 9-12, 14-17, 19, 21 and 25-28 are pending in the application.  Claims 4, 8, 13, 18, 20 and 22-24 have been canceled. 

Withdrawn Rejections
The 35 U.S.C. §102 and/or §103 rejections of claims 1-3, 5-7, 9-12, 14-17, 19, 21 and 25-28 over Sloman (US Patent No. 6,311,542 B1), made of record in the office action mailed 12/7/2021, have been withdrawn.

	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9, 25 and 26 recite the limitation, “a content of the second resin in the second prepreg sheet ranging from 50 wt% to 75 wt%.”  It is unclear if the claimed content is with respect to the weight of the second reinforcing base material, the weight of the second reinforcing base material and the second resin, or other materials.


Claim Rejections - 35 USC § 103

Claims 1-3, 6-7, 9, 11-12, 16-17, 19, 21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sloman (US Patent No. 6,311,542 B1) in view of Honma et al. (US 2008/0166511 A1).

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Regarding claims 25 and 26, Sloman teaches a method of molding a composite material which includes a fiber reinforcement within a resin comprising laying alternately on a mold first and second layers of fiber material pre-impregnated with uncured resin, where the resin content of the first layer (a second prepreg sheet, or an outermost layer as claimed) is different from that of the second layer (a first prepreg sheet, or a base layer as claimed), and applying heat to the layers to flow gellate and at least partially cure the resin (see Abstract, col. 5 lines 17-31, and claim 2).  Sloman teaches that preferably the volume fraction of resin in the first layer is higher than that in the second layer (col. 3 lines 36-39 and col. 4 lines 49-50).

Sloman does not explicitly disclose a content of the second resin in the second prepreg sheet ranging from 50 wt% to 75 wt%.

However, Honma teaches an integrated molding in which a member (I), which includes a fiber-reinforced composite sheet made up of (a) continuous reinforcing fiber, (b) a matrix resin composition containing a thermosetting resin as a major component and (c) a flame-retardant, is joined with another member (II) (see Abstract and [0027]).  Honma teaches that a thermoplastic resin composition having been reinforced by reinforcing fiber is preferably used for "another member (II),” and that it is preferable that the thermoplastic resin composition contains 5 to 35% by weight of reinforcing fiber, 45 to 94% by weight of a polyamide resin and 1 to 20% by weight of a flame-retardant ([0161] and [0166]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the first layer of Sloman (a second prepreg sheet as claimed) with a thermoplastic resin composition containing 5 to 35% by weight of reinforcing fiber, 45 to 94% by weight of a polyamide resin and 1 to 20% by weight of a flame-retardant, in order to obtain a light-weight integrated molding having a balance of mechanical properties and flame retardance for use in applications such as casings or members of electric/electronic equipment, as taught by Honma (Abstract, [0027], [0161] and [0166] and [0173]).


Regarding claims 1 and 9, Sloman in view of Honma remains similarly as applied above to claims 25 and 26.  In addition, with regard to the claimed limitation, “the first resin being a thermosetting resin and the second resin being a thermoplastic resin,” as noted above, Honma teaches: an integrated molding in which a member (I), which includes a fiber-reinforced composite sheet made up of (a) continuous reinforcing fiber, (b) a matrix resin composition containing a thermosetting resin as a major component and (c) a flame-retardant, is joined with another member (II) (Abstract and [0027]).  Honma teaches that a thermoplastic resin composition having been reinforced by reinforcing fiber is preferably used for "another member (II) ([0161] and [0166]).


Regarding claims 2-3, 6-7, 11-12, 16-17, 19 and 21, Sloman teaches that any form of fibrous reinforcement can be used in the method of the present invention but the most common are unidirectional, woven cloth, or stitched/bonded multiaxial fabrics (col. 9 lines 51-57).  Sloman also teaches that the fiber may comprise carbon, glass, aramid or other fiber arrays in the form of unidirectional sheet or woven fabric form, needled felts, orientated discontinuous fiber tapes, intermingled hybrid fiber tows etc. (see same section).




Claims 5, 10 and 14-15 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sloman (US Patent No. 6,311,542 B1) in view of Honma et al. (US 2008/0166511 A1), as applied to claims 1, 9, 25 and 26 above, further in view of Bartolome (US 2015/0239200). 

Regarding claims 5, 10 and 14-15, Sloman in view of Honma remains as applied above.

Sloman in view of Honma does not explicitly disclose wherein in the second prepreg sheet, an amount of the second resin in a region between an outermost surface of the second prepreg sheet and the second reinforcing base material is larger than an amount of the second resin in the region between a rear surface of the second prepreg sheet and the second reinforcing base material, the rear surf ace of the second prepreg sheet being opposite the outermost surface of the second prepreg sheet (or similar limitation of claims 10 and 14-15).

However, Bartolome teaches selectively establishing a different amount of resin on the outer surface of a prepreg and the inner surface (Abstract and [0013).  For instance, Bartolome teaches wherein the thickness of the thermal setting resin on the inner layer of first and second skins (e.g. prepregs) is greater than a thickness of the thermal setting resin on the outer layer of the first and second skins (claim 1).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified at least one of the prepreg layers of Sloman in view of Honma with a different amount of resin on the outer surface and the inner surface in order to securely attach the layers to each other and/or to additional components without the use of an adhesive, thereby obtaining composites that are optimized for light-weight, high strength and improved manufacturing efficiency, as suggested by Bartolome ([0007], [0013]-[0014] and claims 1-5).

The examiner also notes that “an amount” of resin “in a region” as claimed in claims 5, 10, 14 and 15 is interpreted as being met by distance within a cross-section, which is consistent with applicant’s disclosure, e.g. in [0040] of US 2019/0202142 A1.


Regarding claims 27-28, modified Sloman remains as applied above to claims 5 and 10.  Sloman also teaches that the resin content of the first layer or layers differs from that of the second layer or layers (see claims 2-4).  Thus, the examiner notes that Sloman teaches first and second layers that may comprise outermost surfaces as claimed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                     

           /MARLA D MCCONNELL/           Supervisory Patent Examiner, Art Unit 1789